DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 5-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments have clarified over the rejections under 35 U.S.C. § 112 (b) as they are directed to a method using a particular apparatus. Applicant’s amendments also clarify over the prior art, as they are directed to testing the response of a second laser in a predetermined corneal lenticule after that lenticule has been identified for cutting and removal from the eye. Support for these amendments are found in the specification dated 7/19/2017 paragraph [00138] which also describes the benefit to testing this removed tissue therefore rendering the step critical to the invention. The prior art of record does not teach or make obvious this testing step performed on the particular identified lenticule of corneal tissue that is removed from the eye.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792